Judgment insofar as it imposes sentence unanimously reversed, on the law, and matter remitted to Erie County Court for resentencing in accordance with the following Memorandum: Upon the acceptance of the plea of guilty and the sentencing the defendant, with his attorney present, was questioned at length by the court. At no time, however, did the court comply with CPL 380.50. Under these circumstances the matter must be returned to the court solely for the purpose of according to the defendant the right of allocution (People ex rel. Miller v. Martin, 1 N Y 2d 406; People v. Hern*1024don, 41 A D 2d 698; People v. Rizzo, 41 A D 2d 691; People v. Barnett, 57 A D 2d 1027). We have considered appellant’s contention that the sentence was excessive and find no error in that respect. (Appeal from judgment of Erie County Court convicting defendant of escape, second degree.) Present — Goldman, P. J., Del Vecchio, Witmer, Moule and Cardamone, JJ.